Exhibit 10.1

 

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”), effective as of January 1, 2020
(the “Effective Date”), is made between Agenus Inc., a Delaware corporation,
having an address at 149 Fifth Avenue, Suite 500, New York, NY 10010 (“Agenus”),
and Brian Corvese, an individual having an address at PO Box 49, Westport, CT
06881 (the “Consultant”) (each a “Party” and collectively the “Parties”).

 

WHEREAS, Consultant is a member of Agenus’ Board of Directors, and Agenus
desires to retain the services of Consultant to perform additional services for
Agenus.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Agenus and Consultant hereby agree as follows:

 

 

1.

Services.

 

1.1

Description of Services. Subject to the terms and conditions of this Agreement,
Agenus or its designee hereby retains Consultant to perform for Agenus and/or
potentially its Affiliates (as hereinafter defined) services as may be requested
by Agenus’ CEO from time to time in-between scheduled board meetings (the
“Services”). Consultant shall perform the Services promptly and in compliance
with the provisions of this Agreement and all applicable laws, rules and
regulations, including if applicable, laws and regulations administered by the

 

U.S. Food and Drug Administration (“FDA”) regarding the promotion and marketing
of pharmaceutical products. Consultant shall ensure that the Services are
performed promptly and diligently.

 

As used in this Agreement “Affiliate” means any corporation, firm, partnership
or other entity, which controls, is controlled by or is under common control
with a Party.  As used in this Agreement, “control” means direct or indirect
ownership of fifty percent (50%) or more of the outstanding stock or other
voting rights entitled to elect directors thereof or the ability to otherwise
control the management of the corporation, firm, partnership or other entity.

 

1.2

Non-Solicitation.  Consultant agrees that during the term of this Agreement and
for a period of one (1) year thereafter, Consultant shall not, directly or
indirectly, (i) solicit, divert, or take away, or attempt to divert or take
away, the business or patronage of any actual or prospective clients, customers,
or accounts of Agenus, or (ii) recruit, solicit, or hire any employee of Agenus,
or induce or attempt to induce any employee of Agenus, to discontinue his
relationship with Agenus.

 

 

1.3

Third Party Obligations. Consultant represents and warrants to Agenus that none
of his current obligations conflict with this Agreement or the Services to be
provided hereunder. Consultant covenants not to enter into any such conflicting
agreement or incur any such conflicting obligation without the prior written
consent of Agenus. Consultant further covenants that the performance of the
Services will not breach any agreement or obligation with any third

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

party, including without limitation any obligation to refrain from engaging in
activities that may compete with such party.

 

1.4

No Disparagement.  Consultant agrees that during the Term and thereafter,
Consultant shall not disparage Agenus or any of its Affiliates, or their
respective directors, officers, employees, consultants, or agents, or otherwise
make any statement or take any actions that would be materially harmful to the
business, interests or reputation of Agenus or any of its Affiliates, or their
respective directors, officers, employees, consultants, or agents.

 

 

 

2.

Compensation.

 

2.1

Compensation.  In exchange for the timely completion of Services during the
Term, Agenus shall pay Consultant a retainer of $10,000 per month. All payments
shall be made to Consultant within thirty (30) days after the last day of each
calendar month during the Term without the need for an invoice.  The total Fees
during the Term shall not exceed $120,000 without amendment to this
Agreement.  All compensation and expense reimbursements to be paid under this
Agreement shall be paid to Consultant in U.S. Dollars.  Consultant acknowledges
and agrees that payments made hereunder are for Services performed by
Consultant. No payments shall be passed through to third parties on behalf of
Agenus without a valid invoice or other written documentation between the
Parties evidencing such payment arrangement.

 

 

2.2

Reimbursement of Expenses. Agenus shall reimburse Consultant for reasonable
travel and other out-of-pocket expenses incurred by Consultant in performance of
the Services and in accordance with Agenus’s Travel & Expense Policy and
Procedures, as may be amended from time to time by Agenus, provided that
Consultant shall have submitted to Agenus written expense statements and other
supporting documentation in a form that is reasonably satisfactory to Agenus.
Agenus shall provide Consultant with a check for any amounts due under this
Section

 

2.2within forty-five (45) days after Agenus receives satisfactory documentation.

 

2.3

Independent Contractor. Consultant is an independent contractor of Agenus.
Consultant acknowledges and agrees that Agenus will not provide Consultant with
any employment benefits.  Consultant is also responsible for the payment and the
withholding of all applicable taxes, levies and/or duties applicable to all
compensation and/or reimbursements paid to Consultant hereunder in accordance
with all applicable laws, rules and regulations.

 

 

2.4

No Additional Obligation/Fair Market Value. Consultant acknowledges and agrees
that the compensation payable hereunder represents Agenus’s full and complete
obligation for any and all Services to be rendered by Consultant under this
Agreement. Consultant further represents to Agenus that the compensation paid
hereunder represents fair market value for Consultant’s time and the Services
hereunder and is consistent with fees paid to Consultant for similar time and
services provided by Consultant to others. Both Parties acknowledge that the
compensation is not determined in a manner that takes into account the volume or
value of any future business that might be generated between the Parties. In
addition,

 

Consultant and Agenus acknowledge that nothing in this Agreement shall be
construed to require Consultant to promote, purchase, prescribe, or otherwise
recommend any Agenus products being marketed or under development.

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

 

3.

Term and Termination.

 

3.1

Term. This Agreement shall commence on the Effective Date and shall remain in
effect for a period of one (1) year, unless extended by mutual written agreement
of the Parties, or earlier terminated in accordance with the provisions of this
Article 3.

 

 

3.2

Termination for Convenience.  Either Party may terminate this Agreement with or
without cause upon seven (7) days prior written notice to the other Party with
no further obligation, other than payment of compensation in accordance with
Article 2 for Services rendered in accordance with this Agreement prior to the
date of such termination notice.

 

 

3.3

Immediate Termination by Agenus. In addition, Agenus may terminate this
Agreement immediately upon written notice to Consultant (or his legal
representative) in the event (i) of the death or legal incapacity of Consultant
or (ii) that Consultant is otherwise no longer able to perform the Services or
(iii) if Consultant breaches or threatens to breach any provision of Sections
1.2, 1.3, 1.4, 7.3 or Articles 4, 5 or 6.

 

 

3.4

Survival.  The following provisions shall survive the expiration or termination
of this Agreement: Articles 4, 5 and 6; Sections 1.2, 1.4, 7.3 through 7.10, and
this Section 3.4.

 

 

 

4.

Confidential Information.

 

4.1

Definition of Confidential Information. Confidential Information shall mean any
technical or business information furnished by or on behalf of Agenus to
Consultant in connection with this Agreement or developed by Consultant in the
course of performing the Services, regardless of whether such Confidential
Information is in oral, electronic or written form.  Such Confidential
Information may include, without limitation, trade secrets, know-how,
inventions, technical data or specifications, testing methods, business or
financial information, research and development activities, product and
marketing plans, and customer and supplier information.

 

 

 

4.2

Obligations.  Consultant shall

 

(a)maintain all Confidential Information in strict confidence; and

 

(b)use all Confidential Information solely for the purpose of providing the
Services as requested by Agenus; and

 

(c)reproduce the Confidential Information only to the extent necessary for
providing the Services as requested by Agenus, with all such reproductions being
considered Confidential Information;

 

(d)disclose the Confidential Information only as expressly permitted in order to
perform the Services; and

 

(e)not disclose or publish any Confidential Information to any third party
without the express prior written consent of Agenus, in each case in Agenus’s
sole discretion.

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

4.3

Exceptions.  The obligations of Consultant under Section 4.2 shall not apply to
the extent that Consultant can demonstrate that certain information:

 

 

(a)was in the public domain prior to the time of its disclosure or development
under this Agreement;

 

(b)entered the public domain after the time of its disclosure or development
under this Agreement other than due to an act or omission by Consultant;

 

(c)was independently developed by Consultant prior to the time of its disclosure
or development under this Agreement and without access to Confidential
Information; or

 

(d)is or was disclosed to Consultant at any time prior to its disclosure or
development under this Agreement, without restriction, by a third party having
no fiduciary relationship with Agenus and having no obligation of
confidentiality with respect to such Confidential Information.

 

4.4

Required Disclosures. In addition Consultant may disclose Confidential
Information to the extent necessary to comply with applicable laws or
regulations, or with a court or administrative order, provided that Consultant
(i) gives Agenus prompt written notice of such requirement, (ii) takes all
reasonable and lawful actions to obtain confidential treatment for such
disclosure and, if possible, to minimize the extent of such disclosure, and
(iii) discloses only the Confidential Information strictly required to comply
with such legal obligation.

 

 

4.5

Return of Confidential Information; Survival of Obligations. Upon the
termination of this Agreement, or earlier at the request of Agenus, Consultant
shall return to Agenus all originals, copies, and summaries of documents,
materials, and other tangible manifestations of Confidential Information in the
possession or control of Consultant. The obligations set forth in this Article 4
shall remain in effect for a period of five (5) years after termination of this
Agreement, except that the obligations of Consultant to return Confidential
Information shall survive until fulfilled.  Consultant acknowledges and agrees
that the Confidential Information is of extreme value to Agenus, and any use or
disclosure thereof other than as expressly allowed under this Agreement would
cause irreparable harm to Agenus for which Agenus could obtain relief as
contemplated in Section 7.9 of this Agreement, and that such unauthorized
disclosure may represent Consultant’s violation of U.S. securities laws.

 

 

 

5.

Developments; Third Party IP; Avoidance of Claims.

 

5.1

Developments.  “Developments” shall mean any and all inventions, developments,
data, discoveries, improvements, ideas, or concepts, and related documentation,
and any other works of invention or authorship (whether or not patentable or
copyrightable) which Consultant has conceived, discovered, developed, or reduced
to practice or tangible medium in the course of providing the Services, or which
arise from access to and/or use of Confidential Information, and any and all
intellectual property rights in any of the foregoing.

 

Consultant shall promptly disclose to Agenus any and all
Developments.  Consultant acknowledges and agrees that all Confidential
Information and Developments is and shall remain the exclusive property of
Agenus or the third party entrusting any Confidential Information to

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

Agenus.  Consultant shall and hereby assigns, conveys, and grants to Agenus, all
of his right, title, and interest in and to any and all Developments.

 

5.4

Third-Party Intellectual Property.  Consultant acknowledges that Agenus does not
desire to acquire any trade secrets, know-how, confidential information, or
other intellectual property that Consultant may have acquired from or developed
for any third party (“Third-Party IP”).  Consultant agrees that in the course of
providing the Services, Consultant shall not improperly use or disclose any
Third-Party IP.

 

 

5.5

Avoidance of Claims by Third-Parties. Unless covered by an appropriate agreement
between any third party and Agenus, Consultant shall not engage in any
activities or use any facilities, funds or equipment, in the course of providing
Services, which could result in claims of ownership to any Developments by such
third party.

 

 

 

6.

U.S. Foreign Corrupt Practices Act Compliance.

 

6.1

FCPA.  Consultant understands that Agenus is an issuer of securities in the
United States and is subject to the provisions of the U. S. Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78m, 78dd-1 through 78dd-3 (“FCPA”).  This law
prohibits making, promising or offering to make corrupt payments to foreign
officials, political parties or candidates, or making payments

 

to other persons who will offer or make payments to any of the aforementioned
parties in order to obtain business, retain business or gain an improper
advantage. Consultant represents and warrants to Agenus that Consultant is
familiar with and understands the FCPA.

 

6.2

Representations.  Consultant represents and warrants to Agenus that throughout
the period in which Consultant provides Services to Agenus, neither Consultant,
nor any person performing Services on behalf of Consultant will engage in any
activity that could cause a violation of any provision of the FCPA by
Agenus.  Consultant represents and warrants that Consultant has not made,
promised to make, or arranged for any third party to make any payments or gifts
to foreign officials in connection with Consultant’s engagement by Agenus.
Further, Consultant represents and warrants to Agenus that Consultant has not
violated any anti- corruption law and further that Consultant is not involved
in, or the subject of, any investigation involving bribery, corruption or
improper payments to foreign government officials, as defined in the FCPA.
Consultant agrees to update these representations and warranties on a periodic
basis as required by Agenus in a format prescribed by Agenus.

 

 

6.3

Notice of Violation.  Consultant agrees to notify Agenus immediately in writing
if Consultant or any person who is performing Services hereunder on behalf of
Consultant is suspected of violating any anti-corruption law or becomes involved
in, or a subject of, an investigation or law enforcement inquiry into possible
improper payments to foreign officials or possible violations of anti-corruption
laws.   Consultant further agrees to provide such notification if Consultant or
any person performing Services hereunder on behalf of Consultant becomes
involved in any action, suit, claim, investigation or proceeding that is
pending, or to the

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

knowledge of Consultant threatened, relating to a potential violation of any
anti-corruption laws, including the FCPA.

 

6.4

Audits.  Consultant agrees to grant Agenus the right to audit Consultant’s books
and records regarding the receipt and disposition of any payments made to
Consultant by Agenus, and Consultant further agrees to cooperate with Agenus in
connection with such audits.

 

 

6.5

Material Provision. It is agreed between Consultant and Agenus that this Article
6 is deemed by the Parties to be a material provision of this Agreement.

 

 

6.6

Consultant has received a copy of Agenus’s Code of Conduct and FCPA Compliance
Memorandum (each a “Policy”).  Consultant represents and warrants that
Consultant has had the opportunity to review the Policy, understands the Policy,
and will comply with it.

 

 

 

7.

Miscellaneous.

 

7.1

Counterparts. This Agreement may be executed in counterparts, which, when taken
together, shall constitute one agreement. If any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

 

7.2

Assignment.  This Agreement may not be assigned by either Party without the
prior written consent of the other Party, except that Agenus may assign this
Agreement to an affiliate or in connection with the merger, consolidation, or
sale of all or substantially all of its business or assets relating to this
Agreement.  This Agreement shall inure to the benefit of and be binding upon the
Parties and their respective lawful successors, assigns, heirs, and personal
representatives.

 

 

7.3

Insider Trading.  Consultant acknowledges that Consultant may receive material,
non-public information about Agenus and its business in the course of providing
the Services, that this information must be maintained in strict confidence, and
that the U.S. securities laws restrict trading on the basis of such information
or providing such information to third parties who may trade on such
information.

 

 

7.4

Publicity.  Consultant consents to use by Agenus of Consultant’s name and
likeness in written materials or oral presentations to current or prospective
customers, investors or others, provided that such materials or presentations
accurately describe the nature of Consultant’s relationship with or contribution
to Agenus.

 

 

7.5

Notices.   Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given (a) when delivered personally, (b)
upon confirmation of delivery by email if sent during normal business hours, and
otherwise on the next business day, (c) on the next business day after timely
delivery to an overnight courier (postage prepaid), or (d) on the third business
day after deposit in the United States mail (certified or registered mail return
receipt requested, postage prepaid), to the addresses of the Parties set forth
in the first paragraph of this Agreement, and in the case of correspondence to

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

Agenus, with a copy to “Legal Department” at the same address. Either Party may
change its designated address by notice to the other Party in the manner
provided in this Section 7.5.

 

7.6

Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes any
and all prior or contemporaneous oral and prior written agreements and
understandings.  This Agreement may be modified, amended, or supplemented only
by means of a written instrument signed by both Parties. Any waiver of any
rights or failure to act in a specific instance shall relate only to such
instance and shall not be construed as an agreement to waive any rights or fail
to act in any other instance, whether or not similar.

 

 

7.7

Governing Law.  This Agreement has been drafted in the English Language and the
English language shall govern its interpretation. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
irrespective of any conflict of laws principles.

 

 

7.8

Severability. In the event that any provision of this Agreement shall, for any
reason, be held to be invalid or unenforceable in any respect, such invalidity
or unenforceability shall not affect any other provision hereof, and this
Agreement shall be construed as if such invalid or unenforceable provision had
not been included herein.  If any provision hereof shall, for any reason, be
held by a court to be excessively broad as to duration, geographical scope,
activity, or subject matter, it shall be construed by limiting and reducing it
to make it enforceable to the extent compatible with applicable law as then in
effect. To the extent this Agreement may be construed in accordance with the
laws of any state that limits the assignability to Agenus of certain
Developments, the provisions of this Agreement shall be modified to conform to
such state limitation while most closely effectuating the original intention of
the Parties (e.g., by providing for fully paid up license rights, or the like).

 

 

7.9

Equitable Relief.  Consultant acknowledges that the restrictions contained in
this Agreement are necessary for the protection of the business and goodwill of
Agenus and are reasonable for such purpose.  Consultant agrees that any breach
or threatened breach of his obligations under this Agreement will cause
irreparable harm to Agenus.  Therefore, in addition to any other remedies that
may be available to Agenus, Agenus may apply for and obtain immediate injunctive
relief in any court of competent jurisdiction to restrain the breach or
threatened breach of, or otherwise to specifically enforce, any obligations of
Consultant under this Agreement.

 

 

7.10

Massachusetts Information Security Regulations Compliance. Massachusetts
Information Security Regulations, 201 Code of Mass. Regs. 17.00 et seq. (the “IS
Regulations”) mandate procedures to safeguard the “Personal Information,” as
defined in the IS Regulations, of Massachusetts residents. Because Consultant
may have access to the Personal Information of Agenus’s employees, contractors,
business associates, or customers who are Massachusetts residents (“Protected
Information”), the IS Regulations require Consultant to certify compliance with
the IS Regulations. Accordingly, Consultant agrees that, as long as Consultant
has access to or maintains copies of Protected Information Consultant will: (a)
comply with the IS Regulations with respect to the Protected Information, (b)
promptly notify Agenus of any suspected or actual

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

data breach involving Protected Information, and (c) cooperate with Agenus to
investigate and remediate any suspected or actual data breach involving
Protected Information.

 

7.11

Whistleblower Notice. Pursuant to 18 USC § 1833(b), an individual may not be
held criminally or civilly liable under any federal or state trade secret law
for disclosure of a trade secret: (i) made in confidence to a government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law; and/or

 

(ii)in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  Accordingly, the Parties to this Agreement have
the right to disclose in confidence trade secrets to Federal, State, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. The Parties also have the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.

 

 

[The remainder of this page is intentionally left blank]




--------------------------------------------------------------------------------

Exhibit 10.1

 

In witness whereof, the Parties each have caused this Agreement to be executed
by their duly authorized representative as of the Effective Date.

 

 

 

Agenus Inc. Consultant

 

/s/ Garo H. Armen/s/ Brian Corvese

Name: Garo H. ArmenBrian Corvese

Title: Chairman and CEO

 

 